UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6707



DANIEL T. THOMAS,

                                             Petitioner - Appellant,

          versus


PAGE TRUE, Warden, Sussex I State Prison,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1525-1)


Submitted:   July 2, 2004                   Decided:   August 3, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel T. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Daniel T. Thomas seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition as untimely.

Thomas cannot appeal this order unless a circuit judge or justice

issues   a   certificate   of   appealability,    and   a   certificate   of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A habeas appellant meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000);    Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Thomas has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                   - 2 -